Application of Schengen acquis in Bulgaria and Romania (debate)
The next item is the report by Mr Coelho, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the draft Council decision on application of all the provisions of the Schengen acquis in Bulgaria and Romania (1412/2010 - C7-0369/2010 - 2010/0820(NLE).
Madam President, Mrs Győri, Commissioner, ladies and gentlemen, I would like to make six brief points. Firstly, on strengthening Schengen: the free movement of people is one of the greatest successes and achievements of the EU, and Schengen is one of the Union's major pillars. We are therefore among those who believe that it should not be weakened, but rather preserved and strengthened. I agree with the remarks that Commissioner Malmström made to this effect a little while ago.
The five original Member States have given way to the current 25: 22 within the Union, and three outside it. Free movement is thus guaranteed within a territory of almost 43 000 km of external maritime borders and more than 7 700 km of land borders, covering 25 countries and 400 million people.
Secondly, on mutual trust: the abolition of internal border controls requires a high level of mutual trust between the Member States. There needs to be a rapid and adequate exchange of information through the Schengen Information System (SIS), good police cooperation and effective controls in place at the external borders. The security of the Schengen area depends on the rigour and efficiency with which each Member State carries out checks at its external borders. If this does not happen, the security of the Schengen area is weakened, the credibility of the European Union is undermined and mutual trust is destroyed.
Thirdly, on equal rules: there should also be trust in the procedures, which must be clear and fair. Candidate countries must be able to implement and enforce all the Schengen criteria effectively and correctly: the same criteria that were demanded of previous candidate countries; no more, no less.
Fourthly, on transparency: we need to ensure greater transparency, in the interests of both freedom and security. I regret that, once again, the Council has not acted as it should in relation to Parliament, denying Members of this House access to the evaluation reports. The problem could only be overcome thanks to the diligence of the ambassadors of Romania and Bulgaria, who requested the declassification of the reports and their submission to Parliament, so enabling Members of this House to have access to the content of the evaluations, recommendations and final conclusions. Unfortunately, the Council has failed to respect Parliament once again. This very transparency is needed to address the outstanding problems that have been pointed out, as although these are not an obstacle to the two countries' full membership of Schengen, they should be subject to monitoring by the evaluation committee so as to verify that the recommendations have been acted upon, along with any changes that are still ongoing. Parliament demands access to this information.
Fifthly, on European citizenship: how often do we invoke the value of European citizenship during our speeches? Since their accession to the EU, in 2007, both Bulgaria and Romania have had a legitimate expectation that their citizens would become fully fledged EU citizens and that they would be able to enjoy the same rights as other EU citizens, including freedom of movement within the Schengen area. This is the European citizenship that we are strengthening by extending the Schengen area.
My sixth and final point is that they have worked hard. It is clear that both countries are to be congratulated on the efforts they have made towards meeting all the requirements of Schengen. This is clear in the evaluation reports and in subsequent observations by the expert missions that made the evaluation. It was also clear during the mission that we made to Bulgaria and Romania, and for this I would like to thank my fellow Romanian Members, Mr Marinescu, Mr Enciu and Mrs Weber, and my fellow Bulgarian Members, Mr Kovatchev and Mrs Nedelcheva. We are therefore able to welcome Bulgaria and Romania into the Schengen area, and I hope that the Council will adopt the same position as soon as it receives our positive opinion.
President-in-Office of the Council. - Mr President, I am particularly glad of the opportunity to participate on behalf of the Council in the debate on the extension of the Schengen area to Bulgaria and Romania.
This has been a consistently high priority for the Hungarian Presidency. I am therefore especially pleased that by now, both Bulgaria and Romania have received positive evaluation of their technical preparedness to apply the entirety of the Schengen acquis. We welcome the fact that the assessment by this Parliament has also led to similar conclusions. I particularly commend the work of the rapporteur, Carlos Coelho, for his professional and personal dedication.
For a moment, allow me to deviate from the protocol for the sake of a historic reference. When the accession of Hungary and other new Member States from Central Europe to Schengen was hampered by a technical difficulty related to the development of the Schengen Information System, the SIS II, it was the then Portuguese Presidency that helped us with a generous and inventive solution.
I would also like to thank the Chair, Mr López Aguilar, and all the members of the Committee on Civil Liberties, Justice and Home Affairs, for their commitment to this issue. The Hungarian Presidency has made considerable efforts to take this dossier forward. The Presidency became aware early on that there was a need to address persistent reservations on the part of a number of Member States vis-à-vis the process.
The Presidency therefore put the state of play of the accession of Bulgaria and Romania to Schengen on the agenda of the JHA Council meeting on 24 and 25 February. On that occasion, the Council endorsed the Presidency's conclusions on the progress made and the need to continue to work in close cooperation with all Member States towards a solution acceptable to all parties involved.
Both Bulgaria and Romania have taken very significant steps to bring their countries' policy and practice up to the Schengen standards. These include areas such as data protection, police cooperation, the control of external air, sea and land borders, the issuing of visas and the appropriate implementation of the SIS and SIRENE functions. In the meantime, the Schengen evaluation of Romania and Bulgaria on all chapters was completed in March with a positive outcome. Following the adoption of the relevant reports by the relevant Council working party, the Presidency submitted draft conclusions on the completion of the evaluation process to the JHA Council scheduled for 9 June.
I know that this will be good news for most in this House, not least those Members from Bulgaria and Romania. It will mark an important step on their way towards full participation in Schengen. The Council will continue to monitor further progress in all areas since proper follow-up is an ongoing exercise in all Schengen countries. In this respect, I can assure the honourable Members that both Bulgaria and Romania will continue to report regularly on the steps taken to remedy the remaining shortcomings. They will, in particular, be looking to reinforce further the controls at their borders and to improve cross-border police cooperation as well as their systems for the issuing of visas.
When Parliament adopts the report prepared by Mr Coelho and the Council adopts the conclusions drafted by the Presidency, only the very last step - adopting the decision of the Council which, as we all know, requires unanimity - will be left. In this respect, I would like to underline that the Council may return to this issue very soon to reflect on how it can further the process, possibly in September this year.
The report prepared by the rapporteur touches upon the subject of access to classified documents - as was also mentioned by the rapporteur in his introductory remarks - which was an important question in dealing with this dossier. Parliament's access to classified documents is one of the outstanding interinstitutional issues between the Council and Parliament that the Hungarian Presidency is aiming to resolve. While we have managed to agree on the way forward with Parliament's delegations, the implementation of the solution found still requires some time.
However, the Hungarian Presidency looked, right at the beginning of its term, for an immediate solution in order not to delay the accession of Bulgaria and Romania to the Schengen area. In that context, it was at the proposal of the Hungarian Presidency that the Council gave its assent so that Parliament could have access to documents pertinent to the accession of the two Member States to the Schengen area.
All in all, the Hungarian Presidency is convinced that the enlargement of the Schengen area to include Bulgaria and Romania, now that they meet all the technical and legal criteria, would be beneficial for the entire Schengen cooperation and for Europe as a whole, where one could travel from the Black Sea to the Atlantic without being stopped to show a passport or identity card. We all know that this free movement is one of the fundamentals of our European Union - something which is really tangible for our citizens and something of value which we all have to safeguard.
Member of the Commission. - Mr President, Schengen is indeed a fantastic achievement. It is one of the most tangible gifts that the European institutions have given to Europe's citizens - the fact that, as the Presidency said, you can actually drive from Finland to Portugal without stopping at any border control. We must safeguard Schengen and the latest debate on reintroducing borders must be stopped. We have already discussed on many occasions how we should strengthen Schengen, and not weaken it. We need more Europe on this, and not less Europe. We need better evaluation, better tools and better guidelines and recommendations on how to interpret the Schengen acquis. This will be discussed with Member States in the Council this week, but also later at the European Council at the end of June.
I would like to congratulate Romania and Bulgaria on the considerable efforts they have made. I have seen with my own eyes that they have done a lot of hard work. One of the advantages of being late is that you can benefit from the latest technology. I have been impressed by the technology and the work that has been put in place by Romania and Bulgaria and I would like to congratulate them on these investments. The result is that they both now meet the technical criteria of Schengen and they are committed and deserve the trust of the European Union. The Commission welcomes this report on the work by Romania and Bulgaria and I would like also to thank Mr Coelho and the shadow rapporteurs for this report and this approach.
The Commission has always taken the line that there is no formal link between the CVM mechanism and Schengen accession. But, of course, we all know that access to Schengen is also based on trust, and trust, or lack of trust, has been very much debated in the last weeks. The decision to lift internal border controls with Romania and Bulgaria must not only be based on the technical evaluation but also on this trust, and unfortunately, that trust is not there today. That is why it was so important, as the Presidency outlined, to work with Member States to find a swift solution to this so that borders could be lifted as soon as possible.
This must remain a priority. The Council, which has the say on this, must define a clear framework with clear timetables related to border control so that Romania and Bulgaria can see a way forward. They have demonstrated that they are ready to join, that they have made the necessary progress, and hopefully there will very soon be a possibility to achieve a way forward and a decision by the Council.
Mr President, I should like to congratulate Mr Coelho, and I do this because his work is consistently rigorous. I now add that we must help Bulgaria and Romania. I trust Bulgaria and Romania. They have worked well and hard and they should receive what is theirs by right - this is no gift.
The Presidency-in-office of the Council and the Commissioner, Mrs Malmström, have both stated that these two countries comply with the technical and legal requirements, and I add my voice to theirs. I believe we should not consider any criteria other than the strictly technical and legal.
These criteria essentially number five. They comply with the following: they comply with the data protection requirements, they comply with the Schengen Information System (SIS), they comply with police cooperation, they comply with the issue of visas and they comply with the control of external borders by air, sea and land. Strictly speaking, they also comply with the SIS and with the Supplementary Information Request at the National Entry (SIRENE).
In view of all this, this House should send an unequivocally strong message to the Council and, notably, to the permanent representations of five countries that I shall refrain from mentioning but which are in the minds of all of us here today.
I do believe, ladies and gentlemen, that in including Romania and Bulgaria in the Schengen area, which comprises more than four hundred million human beings, we are adding, not subtracting; we are building a stronger Europe. Furthermore, we should avoid double standards. Nor should we set conditions for Romania and Bulgaria that we do not ask of the other Member States in order to form part of this area of freedom.
Thus, to end my speech, I fervently express my wish for a strong, majority-endorsed message to be sent from this House to the Council.
Congratulations once again, Mr Coelho, and congratulations to Romania and Bulgaria.
Mr President, I express my thanks to Mr Coelho for his effort, commitment and the particular expertise he has applied to this report. I also thank the Hungarian Presidency and Commissioner Malmström for the support they have given to this report.
The debate about Romania and Bulgaria joining the Schengen area has been hijacked so much for political purposes that we have almost forgotten what it is we are really debating. I want to remind everyone that we are actually talking about very clear, specific criteria which any candidate country has to meet to become a member of the Schengen area.
There is no moral or legal argument which will make us change the rules for joining now at the end. The rules can be improved when approving the new Schengen evaluation mechanism applicable to all Member States, without resorting to double standards.
It is time for us to be honest and acknowledge that Romania and Bulgaria are being held responsible for everything that is going wrong at EU level and internally in some Member States. This notion is completely unacceptable. It is not Romania and Bulgaria that are at fault because the European Union and certain Member States are unable to manage immigration and their borders, nor are they responsible for the extremist and populist deviations of a few governments, applying anti-immigration policies and regarding the mobility of European citizens, especially of Roma citizens, as a crime.
Last but not least, Romanian and Bulgarian citizens have to suffer because of the bad personal relations the national authorities have with certain influential leaders. The EU institutions must be the voice of reason and combat this distraction which some are attempting to create. The European Parliament and Council must comply with European legislation, while the Commission has to oversee this as Guardian of the Treaties.
Mr President, we are debating a dossier today which has put on our agenda in recent months a number of issues of principle. I would like to thank the rapporteur, Carlos Coelho, for the extremely professional manner in which he has carried out his job in the Committee on Civil Liberties, Justice and Home Affairs, so as to ensure that these principles are respected. It has been a pleasure for me to work with Mr Coelho, whose constructive attitude has left its mark on the whole dossier.
On the one hand, we are dealing with an issue of principle when we examine whether two EU Member States fulfilling the criteria for joining the Schengen area should be admitted to this area. The answer according to the rules is 'yes'. Both countries have been assessed regarding their technical preparation for this accession, with totally positive conclusions. Our rapporteur has gone even further and organised off his own bat working visits to the countries, also accompanied by the shadow rapporteurs, so that they can see how both the command centres and some border points look technically.
On the other hand, another issue of principle has been to do with the institutional relations between the European Parliament and Council when it came to MEPs accessing documents on the basis of which they had to vote. The Council's viewpoint that only some MEPs could have access and vote on a fully informed basis, while the others ought to raise their hands to copy them, was sharply criticised by the Committee on Civil Liberties, Justice and Home Affairs. I am pleased that our viewpoint won the day.
Institutional cooperation must be fair, logical and democratic. I hope that tomorrow's vote will send a clear, positive message to MEPs about the accession of Romania and Bulgaria to the Schengen area.
on behalf of the ECR Group. - Mr President, I would like to say to the Commissioner that European citizens are losing confidence and trust in more and more European programmes. It is important that we do not push further forward at a speed and rate we are not fully prepared for. This is a feeling felt by many Member States with regard to the Schengen area and we should not rush with further expansion before all involved are fully and sufficiently ready and prepared.
Of course, I must stress that this debate should not be used as an excuse to criticise either Bulgaria or Romania, who we know have been working very hard to meet the technical criteria that the Commission has set. Although there may well be disagreement between us as to whether those criteria have been met, much has been done. But this is an opportunity to talk about renewing faith in the Schengen system and the integrity of the European Union itself, and an opportunity to improve a completely outdated and ineffective evaluation mechanism.
We are currently dealing with a system which is not able to deal with the current or future challenges Europe faces or the political views of its Member States. Now is the time to set criteria which not only deal with the technical aspects of the Schengen system, but assess the impact of organised crime and corruption, also within the assessment of existing Schengen Member States, and I would like to see Europol and Eurojust involved in those assessments. Perhaps such a new evaluation mechanism would help prevent some of the differences of opinion and lack of confidence in the current system which we are hearing not only in this Chamber but right across Europe at the present time.
on behalf of the Verts/ALE Group. - Mr President, the issue at stake is whether we grant assess to the Schengen area for Bulgaria and Romania. I myself come from a new Member State and I remember how it wanted to join the area. I therefore very much welcome the accession of Bulgaria and Romania to that area.
There were some shortcomings on the road to Schengen, but now the problems are resolved. Bulgaria and Romania are fully prepared to join the area of free travel in 2011. I understand the concerns about corruption and organised crime. That is why cooperation within the framework of the mechanism for cooperation and verification should be continued. However, we cannot invent new criteria for joining the Schengen area and we cannot undermine the certainty that a state is part of that area as soon as current criteria are met.
The debates in Parliament have revealed a clear need to avoid double standards when evaluating the implementation of the Schengen acquis in existing and acceding Schengen Member States. The file on that evaluation is thus crucial. We find it unacceptable that several Member States have suggested, in the Council, changing the legal bases for the proposal so as to exclude Parliament from the decision-making process.
I hope very much that our rapporteur, Mr Coelho, will defend Parliament's prerogatives, as he always does very successfully, with our full support. I would like to thank him for his work and hope for further good cooperation in the future.
Mr President, ladies and gentlemen, it is time that Bulgaria and Romania were included in the full application of the Schengen acquis. Think about it - the abolition of controls on the internal borders and the creation of freedom of movement are some of the most important achievements and values of the European Union. For that reason, I find the blocking tactics of a number of Member States - including my home country of Germany - totally incomprehensible. The arguments used concern the fear of uncontrollable floods of refugees and how corruption must be countered. Given the opinions that have been presented, I cannot understand these arguments.
A dangerous game is being played with Bulgaria and Romania here. For that reason, we have also supported the rapporteur, Mr Coelho, from the start in his view that the same standards must apply to all Member States, including when it comes to Schengen.
Like the other Members on the Committee, we were extremely alienated by the Council's impossible behaviour towards Parliament and by how, at the beginning, it even refused to allow us to review the documents. Overall, the opinion on the table is a positive one. We expect that Schengen area accession will become a reality and that we will not have to wait until September.
To close, I would like to quote the Bucharest-based journalist, Sabina Fati. She stated, 'The Romanians are euphoric citizens. They look upon Western Europe as a place whose standards they absolutely want to achieve. To turn your backs on them now could lead many of them to become eurosceptics'. That is not something that we want in either Romania or Bulgaria.
Mr President, Article 4(2) of the Act of Accession of Bulgaria and Romania to the European Union states that verification, in accordance with evaluation procedures, that the necessary conditions for the application of the Schengen acquis have been met by the new Member States is an essential requirement for the Council to decide to abolish internal border controls with those States.
Now, we believe that there would be an urgent need to establish regulatory and operational conditions preventing undesirable elements, who could undermine the security of Member States, from slipping into the EU unnoticed via Bulgaria and Romania, but our assessment is that those conditions do not exist today.
The reports being discussed in Parliament are not reassuring because of the grave deficiencies which still exist at air, land and sea borders, starting with the performance of border controls. It is not surprising that our police forces are faced with numerous cases of illegal immigrants coming from those two countries every day.
I suggest that we need to suspend the entry process to the Schengen scheme for Bulgaria and Romania as a precaution, not least in view of the foreseeably enormous pressure on the external borders of these two countries, which are becoming the holes in the Swiss cheese that is the European Union system regarding the entry of illegal immigrants.
(NL) Mr President, I will get straight to the point. Bulgaria and Romania, our corrupt eastern European nests of thieves, absolutely do not meet the conditions for accession to the Schengen area. I repeat: absolutely not. Commissioner Malmström may well idealistically muse how sacrosanct the Schengen acquis is, while the majority in Parliament may well drily consider how marvellous it would be if Bulgaria and Romania were to join the Schengen area, but it is just not realistic.
It is naive, in fact, it is childishly naive. The facts just do not back the idea up. Bulgaria and Romania themselves have long since demonstrated that they are not worthy of accession to the Schengen area at this point. According to Transparency International's Corruption Perceptions Index, corruption is the order of the day in both countries. When it comes to trustworthiness, Bulgaria scores just 3.6 on a scale of 1 to 10, while Romania comes in at 3.7. In a school report, these figures would be interpreted as a fail, a downright fail. Yet we are supposed to allow these countries into Schengen? Of course we should not - never!
The facts just do not back this idea up, either. In January of this year, a few dozen Bulgarian customs officials were arrested due to corruption. In February of this year, nearly 200 Romanian customs officials were arrested, also due to corruption. Both countries also have worryingly high scores when it comes to human trafficking. Last year, dozens of victims of Bulgarian and Romanian human trafficking were discovered in the Netherlands alone. Yet we are supposed to allow these countries into Schengen? It would be an outrage, and completely irresponsible.
You can want something to happen - you can want something to happen very badly - but you need to see the reality. Take the blinkers off! Bulgaria and Romania are absolutely not ready for Schengen. They are not ready now, and they never will be.
(BG) Mr President, I wish to thank Mr Coelho for the objective and fair assessment of what has been done by Bulgaria and Romania. I also thank the Presidency and Commission for their support on this report.
The process for evaluating these countries and their accession must be completed according to the same criteria with which it started. It was already established in 2007 that, once the technical criteria were fulfilled, Bulgaria and Romania would join the Schengen area in 2011. This is already done. The same evaluation has been reached by the Council's experts: Bulgaria and Romania fulfil the membership criteria.
All the reservations which we have recently been hearing relate to the foreign policy debates of some Member States. Instead of looking at the short term, we need to take action in support of better protection for our external borders, of signing and complying with readmission agreements with our southern and eastern neighbours, and of solidarity with those Member States which are subject to the strongest immigration pressure in southern Europe.
This is particularly important at the moment when there are internal challenges from and fears among our citizens about illegal immigration, which may threaten security and social advantages in Europe. We need effective, workable plans for dealing with the crises which we had in Italy and Malta. We cannot allow double standards. If we are going to debate and adopt new rules, they must apply to all countries - both old and new.
Fellow Members, Bulgaria and Romania have completed their job and they are building on these security systems in cooperation with their Schengen partners. They have made and are making considerable efforts in the fight against corruption and organised crime. At present, I will feel less concerned if the Schengen area's Mediterranean border is guarded as well as Bulgaria and Romania guard their Black Sea borders. The rapporteur and other fellow Members were there and they understand what I am talking about.
This is why the Council needs to decide to admit Bulgaria and Romania into the Schengen area this September, in order to strengthen security in this area. Fellow Members, I call on you to support Mr Coelho's report, which will allow us to give the Council a clear, strong political signal that Bulgaria's and Romania's rightful place is in the Schengen area this very year, in order to make external borders more secure and give our citizens greater peace of mind.
(SK) Mr President, freedom of movement is one of the fundamental freedoms and achievements of the citizens of the EU Member States, and on behalf of our group, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I would like to support the accession of Romania and Bulgaria to the Schengen area.
I have to say that both the inspection report and the opinion of the rapporteur himself are positive, and that we should thank them, while, at the same time, also expressing our exasperation. Exasperation over the way that some MEPs from countries which themselves have problems with illegal immigration and corruption are looking at Romania and Bulgaria today. Bulgaria and Romania are fully-fledged Member States of the European Union and our approach to them must be the same as to any other EU Member State.
So, if you think about the accession of Bulgaria and Romania, and if we vote on it tomorrow, I would be delighted if you could view it in the same way as you view your own countries.
(BG) Mr President, we are concluding during this session our evaluation of Bulgaria's and Romania's readiness to join the Schengen area. We will successfully achieve this because Mr Coelho's report is successful. The overwhelming expectation is that Parliament's evaluation concurs with the positive position of the Committee on Civil Liberties, Justice and Home Affairs and that the citizens of both countries, Bulgaria and Romania, feel that their institutions have done what they need to do and that the light to proceed down 'Schengen Road' is already green.
The discussions were lengthy, but the good news is that we did not permit the attempts to make ad hoc changes to the Schengen membership criteria. The difficult times, of course, have not gone away. The governments of both countries need to explain now all the reasons to those who are sceptical and who changed before our very eyes from being former allies supporting Bulgarian and Romanian integration to instigators of the waiting game.
What underlies these reasons? Objective fears or prejudice, situational prudence or disappointment? I hope that the interior and justice ministers will be at least just as frank with each other as we have been during the process of drafting the Coelho report.
(PL) Mr President, I have the impression that in recent discussions in the European Parliament, we have been thinking increasingly in categories of defending ourselves along a Limes line - sometimes this runs along the European Union's external border, but sometimes we want to erect and defend borders within the European Union.
I want to say firmly and emphatically: there are no substantive reasons, today, to delay Bulgaria and Romania's joining the Schengen area. We should oppose all attempts at restricting contacts between citizens, and we should oppose all attempts at restricting freedom to travel and be active in the European Union. The discussion to which I am listening shows how very divided the European Union is today. Those who today are raising artificial arguments against Bulgaria and Romania joining the Schengen area will have on their conscience responsibility for the destruction of the political project which is the European Union, and they will never now escape that responsibility.
Mr President, it is odd, is it not, that as the Schengen area comes apart in its core countries, there are plans to extend it to include Bulgaria and Romania. There are over 900 000 gypsies in Romania and Bulgaria, many of whom would like to migrate. Once they can travel freely within the Schengen area, many of them will inevitably find their way to Britain in order to take advantage of our generous benefits and public housing system, like so many before them.
Perhaps some enterprising British citizens might like to meet the Roma as they disembark at Calais and Heathrow and give them the addresses and location maps so that they can find their way to the homes of our Prime Minister, his cabinet colleagues and all the MPs in favour of EU membership. Only when the Roma pitch their caravans on the front lawns of our out-of-touch political class might they change their views on the benefits of EU membership.
(NL) Mr President, I fear that the European Parliament will once again be showing its most naive side by approving the accession of Bulgaria and Romania to the Schengen area. It is clear, in any case, that there are various Member States that will oppose this. They have good reasons for so doing.
There is a recent report from Europol about organised crime which stated that criminal groups from Albania, Turkey and the former Soviet Union will exploit the opportunities that the accession of Romania and Bulgaria to the Schengen area will bring. The report I mention also makes reference to the visa liberalisation for the Balkan States, which was also something of an imprudent measure.
There is the problem of illegal immigration via Turkey, which will occur in much greater numbers once Bulgaria is in the Schengen area. What guarantees is the Commission giving that this problem will be tackled effectively? It is giving none whatsoever. What steps is it taking to prevent additional problems in connection with the Roma gypsies and the nuisance and criminality associated with them? It is taking no steps whatsoever, either.
What is the situation when it comes to the judicial reform and anti-corruption measures that are still needed? Those citizens of Romania and Bulgaria who travel to Schengen countries with good intentions will, in any case - and I am convinced of this - understand that the inconvenience of border controls is outweighed by the necessity of protecting all other Europeans against organised crime and mass illegal immigration.
(RO) Mr President, Romania's accession to the Schengen area is a project which has involved major financial, institutional and human efforts, as it is one of Romania's most important political objectives. Romania has invested more than EUR 1 billion and the results have definitely been positive in all the evaluation reports. All the Schengen acquis conditions have been met.
Romania manages one of the European Union's longest external borders, as a result of which it has developed the most advanced, integrated security system, complying with the standards set by the Schengen acquis. Romania and the agency Frontex have strengthened their partnership. In the Frontex operations carried out in Greece, Romania was the second main contributor, after Germany, of equipment and human resources. In the event of a huge influx of immigrants at the border, specialist immigration and asylum mechanisms have been implemented in partnership with similar institutions in other Member States, Germany and the Netherlands. In terms of the efforts to combat illegal trafficking, every state-of-the-art method is used to investigate and collect information. A unique application has been developed in Europe which allows data to be processed in both SIS I and SIS II. The maritime border surveillance system has been presented as a model of good practice. At the same time, the authorities have focused particular attention on the fight against corruption. Constant cooperation as part of the special mechanism set up by the European Commission has produced the results showing that Romania has the necessary institutional capacity required and political will to achieve the justice objectives.
I think that accession to the Schengen area is not a gift being offered to Romania, but rather recognition of its merits and efforts, and will be an obvious asset to the security of the EU's external borders. Mr Coelho, thank you and congratulations on the way you have handled this dossier.
(SL) Mr President, Bulgaria and Romania have fulfilled the conditions set and are acceding to the Schengen area on their own merits. We cannot allow political arguments to delay the enlargement. I am greatly concerned by the populist and extreme right nationalist rhetoric which is, in a very dangerous way, leading the Union to intolerance, racism, discrimination and the thoughtless closing of doors.
With each enlargement of the Schengen area, we are expanding the area of ​​freedom, security and justice and I am confident that, as in the past, time will show possibilities for economic and other development. It is unacceptable that some Members States of the Union should call today for the restoration of internal borders. The mobility of European citizens within the Union, the freedom to travel, is one of the key European freedoms, and any restriction would undermine one of the most tangible benefits our citizens have obtained from closer European integration.
With the enlargement of the Schengen area to Bulgaria and Romania, we will prove that the idea of integration is alive and well, that Europe is heading forward, and that the countries which are knocking at its door have a clear future in the EU, including those of the Western Balkans.
Mr President, I may have changed my seat here to the ECR Group this week, but I have not changed my perspective on the European Union. When it comes to Schengen, it has been the ECR view that this is generally a matter for Schengen area members to decide, including Switzerland, of course, which is in Schengen, but not in the European Union. But the closure of the border by France to Italian trains, and Danish demands to mend Schengen shows it is in crisis.
Pragmatism dictates that the implications of Bulgaria and Romania joining are profound for those way beyond the Schengen area. A leaky border will mean that many illegal entrants destined for the UK can reach Calais without hindrance, for example, and Bulgaria has not complied with its obligations on organised crime. In summary, this proposal is simply a border too far.
(IT) Mr President, while Europe pretends not to notice, the 2011 Europol report on organised crime affirms that, with the entry of Romania and Bulgaria into the Schengen area, the powerful criminal organisations of Turkey, Russia and Albania will be able to expand their activities across the whole of Europe.
Furthermore, and I quote: 'Illegal immigration from Turkey will spread to the coasts of Bulgaria and the trafficking of drugs and humans by Turkish and Albanian criminal gangs will increase'. Moreover, regarding human trafficking, 'Romania and Bulgaria's entry into the Schengen area could give Bulgarian criminal groups and Roma communities new opportunities to increase their already significant trafficking to the rest of Europe'. In the final analysis, increased illegal immigration from Turkey and more drug and human trafficking mean less security for European citizens.
Europe wants to do organised crime an enormous favour. The Lega Nord party is, and always will be, against this kind of iniquitous choice. Whoever votes tomorrow in favour of this report will be responsible for having voted for the opening of a motorway bringing organised crime straight to the heart of Europe.
(HU) Mr President, Mrs Győri, Commissioner, ladies and gentlemen, I am glad that by voting on the Coelho report tomorrow, the European Parliament will give a clear sign that it accepts Romania's and Bulgaria's readiness and supports the accession of these two countries to one of the most important acquis of the European Union, the Schengen area. This acquis means a lot to Eastern and Central European countries, also for historical reasons, because it provides the opportunity to travel freely without barriers.
The most important message of our debate today for Member States must be that Romania and Bulgaria meet the same accession criteria that the European Union expected from countries that have joined so far.
It must be emphasised that we cannot impose more requirements for Romania and Bulgaria than we have done in the case of the previous Schengen accession. Member States should not use the institution of double standard, as it erodes the very foundation upon which the Schengen acquis is built: the institution of mutual trust. It is exactly the events of recent months that prove that Europe's most important acquis requires protection and support. I would also like to emphasise that under no circumstances should we bundle two matters here, that is, link the Schengen accession of the two Member States to the matter of the supervision of the Schengen verification mechanism. There is a great need for the latter, but the two cannot be connected right now.
And finally, allow me to congratulate Mr Coelho who prepared the report, whose constructive and consistent work has been truly important in this matter. I would also like to thank the Hungarian Presidency for its commitment and the concrete steps it took to facilitate the accession of the two Member States as soon as possible.
(SV) Mr President, tomorrow, we will vote on whether to allow Bulgaria and Romania to join the Schengen area. For me as a Social Democrat, it goes without saying that all EU Member States that meet all of the stringent requirements for cooperation should be allowed to join. It is, of course, important for us to lay down stringent requirements for joining Schengen, but the same objective criteria must apply to everyone. Anything else is political hypocrisy.
Now that all of the experts deem that Romania and Bulgaria satisfy requirements, I think it is clear that they should be allowed to join. Some objections have been raised this evening with regard to corruption in both countries, but that is not something that can be combated via the Schengen system. Just recently, Commissioner Malmström presented a package for combating corruption that we can use as a basis for further work. This is a matter for the whole of the European Union, not just for Romania and Bulgaria. Likewise, the fight against organised crime requires more cooperation, not more closed doors.
(Applause)
(IT) Mr President, Commissioner, Schengen is certainly an heirloom of civilisation of the highest value.
Today, we must welcome an important result, which is that we consider the citizens of Bulgaria and Romania to be among those who can benefit from this fundamental instrument. The Schengen area should therefore be consolidated and strengthened further. If ever there were concrete evidence of European civilisation, this is it: the right to European citizenship finds concrete expression precisely within the Schengen area.
The Schengen acquis is, therefore, a fundamental instrument for the legal economy, and I am convinced that on 24 June this year, the Council will take important points for reflection from what is intended to be a strengthening of trust and collaboration between Member States.
Of course, the evaluation mechanisms must proceed from being intergovernmental systems to being Union systems, as recently announced by Mrs Malmström, just as the governance of Schengen certainly produces increased cooperation and dynamic reinforcement, as well as modernisation, transparency and dialogue.
The requirements have been met by Bulgaria and Romania and I congratulate Mr Coelho on having combined freedom of movement with the security of citizens in his balanced report, which has been adopted by the Committee on Civil Liberties, Justice and Home Affairs.
(BG) Mr President, the SCH-EVAL Working Group described the one thousand three hundred kilometre Bulgarian border as a secure external border of the European Union, something which several Bulgarian governments worked for. The Committee on Civil Liberties, Justice and Home Affairs recommends that the Council should approve the two countries joining the Schengen area. I want to thank all fellow Members for the professional job they have done.
Some Member States are setting new political criteria which will delay the Schengen process. The accession of Bulgaria and Romania was even described as gambling with European citizens' security due to crime and corruption.
The results in this area are clearly not impressive. However, this is why there are foreign policy criteria and possible resignations from Bulgarian ministers. These issues are the subject of other evaluations, such as the European Commission's Cooperation and Verification Mechanism. I want to welcome also the suggestions made by Commissioner Malmström yesterday regarding a new package of anti-corruption measures.
However, at the moment, Bulgaria and Romania cannot be the scapegoats for unresolved problems relating to security in Europe: the wave of refugees from Africa, the forthcoming elections in some Member States, populist rhetoric and disappointment from the financial and economic crisis. No one is interested nowadays in a two-track Europe. This is why I call on you to support the Coelho report and urge the Council to take a positive decision.
(FR) Mr President, Commissioner, ladies and gentlemen, I should first like to congratulate my colleague, Carlos Coelho, who has done a masterly job on this report, and goodness knows it was complicated.
Bulgaria and Romania have done a considerable amount of work on strengthening their border controls and have succeeded. The latest assessments are very clear, in all areas from police and judicial cooperation to data protection and policies on visas and air, sea and land border controls. All the technical conditions have been met. We can accept this as an established fact. Bulgaria and Romania are now in a position to implement the Schengen acquis in terms of their technical capacity and human resources.
Whilst there is now nothing to prevent us from enlarging the Schengen area, it is worth noting the recommendations that have been made to these two countries. I hope these recommendations will be strictly monitored, especially as regards the borders between Bulgaria, Greece and Turkey, because as you know, mutual trust between the Schengen States relies on countries adhering fully to their reciprocal obligations. If any of the parties does not abide by its obligations, this breaks the closed circuit and the whole system falls down.
I sincerely hope that the Council reaches an agreement so that these two countries can become part of the privileged circle of Schengen States. All of us in this House are aware of the implications that decisions of this nature have for the citizens concerned. Well done again to Mr Coelho on his report.
(RO) Mr President, I think that the states which have expressed their reservations about Romania and Bulgaria joining the Schengen area must not forget that this process is a legal obligation stipulated by the Treaty of Accession to the European Union for Romania and Bulgaria, which all these countries have assumed by signing the Treaty.
At the same time, European Union countries must also be aware that it is in their interest for Romania and Bulgaria to join Schengen because they will be able to make their own contribution to the security of all Member States and extend the Schengen area, which is set to strengthen the integration process within the European Union and the common area of freedom, security and justice.
Acknowledgement from the European Union's missions assessing the smooth operation and connection Romania and Bulgaria have to the Schengen Information System, which operates at the highest security standards, presents a strong argument in this respect. This connection will allow all Union countries to have access to online data about stowaways attempting to reach Europe and ensure more effective control at the European Union's external borders.
(DE) Mr President, Mrs Győri, Commissioner, we are all aware that both of these countries - Romania and Bulgaria - have invested a great deal in securing the external borders of the European Union. They meet the Schengen standards. Objective reviews have all come to the same conclusion, namely, that the prerequisites for accession to the Schengen area have been met. Our rapporteur also performed a review on the ground. He carried out an objective evaluation and reached the same conclusion. That is why we will not only be voting in favour of the report but we will also be giving our consent for both these countries to join the Schengen area.
The Schengen area is also an area of confidence, however. That means that not everything is completed with a single, one-off action but that confidence must be built over the long run; investment in security must be ensured over the long term. The same applies to all States, I would point out, and not just to Romania and Bulgaria. I hope that this confidence remains secure over the long term so that we are able to maintain this freedom of travel, this freedom of movement within the European Union as a major public good over the long term.
I am distressed by something that I heard today, however, although it is something that I am unable to verify, namely, that police wages in Romania are to be cut by around a third. We all know that it is a prerequisite for incorruptibility, for reputable work by the police, that they must be well paid. I therefore hope that my information is inaccurate and that the police, who are performing a service in the interests of these countries and of the security of the entire European Union, will continue to be well paid in the future, too, so that they are not susceptible to bribery.
(EL) Mr President, Commissioner, according to the Coelho report, Romania and Bulgaria are, based on the evaluation reports, sufficiently prepared to apply the provisions of the Schengen acquis to their land, sea and air borders. They satisfy the basic requirements and the same criteria as other Member States for full integration into the Schengen area. In supporting the full integration of these countries, we are demonstrating our Community solidarity and supporting the European idea and the fundamental right of the freedom of movement of citizens within the European Union, thereby creating a stronger Europe.
As regards the concerns raised in the report about increasing migration pressure in the sensitive area of Bulgaria, Turkey and Greece, these are today's challenges for the European Union and the Member States, which need to find global, pan-European solutions to effectively strengthen their external borders, to strengthen Frontex, to demonstrate due Community solidarity and to support the Member States in the south of Europe where immigrants land. The topical dialogue on updating the Schengen Agreement must take account of the above challenges.
(BG) Mr President, Commissioner, involvement in the Schengen area means assuming responsibility. Bulgaria and Romania must be admitted so that they can assume their share of the responsibility, along with the other Member States, for protecting Europe's borders.
I know that Schengen is a sensitive topic nowadays in many Member States and gives rise to numerous public debates. It has taken on new significance in recent months with the influx of emigrants from North Africa. In actual fact, even old and large Member States have been finding it difficult coping with the flow of emigrants.
However, these problems will not be resolved by not admitting Bulgaria and Romania. Quite the reverse. The correct response ought to be to strengthen the principle of solidarity regarding emigration policy and to get all Member States to commit to applying it. We not only need to offer the opportunity, but also require Bulgaria and Romania to assume their responsibilities and fulfil their duties at the Europe Union's external borders.
Commissioner Malmström mentioned trust. This is the nub of it. The governments of both countries must be given the opportunity to respond to the challenge and prove that they can successfully guard Europe's borders.
Mr President, dear colleagues, one month ago, I came to Brussels by car and at the Hungarian border, I saw a huge queue of trucks. I recall counting 87. They were from Germany, Italy, Denmark and Hungary, loaded with goods which people were waiting for. They were delayed by a procedure which no longer applies in the rest of the European Union.
I would like to underline the importance of the accession of Romania and Bulgaria to this important space. It is important for the interests of the whole of Europe because we have to rebuild the trust of our European citizens in the European Union and its institutions. You said, Commissioner, that Schengen is an important gift for all European citizens, but it is also an important tool for not 'less' but for 'more' Europe.
I strongly believe that the European Parliament will adopt this report tomorrow and that the Council will act accordingly as soon as possible.
(Applause)
(HU) - Mr President, the Coelho report determines that both Romania and Bulgaria have proven that they have prepared properly for the appropriate application of the provisions of the Schengen acquis. However, the date of their accession to the Schengen area is still uncertain, as some Member States believe that despite the repeated assessments by various European Union institutions, their accession could cause problems in the Schengen system. While acknowledging the deficiencies of the Romanian justice system, I would like to call to the attention of my fellow Members and the Council the fact that the decision they are making directly influences the everyday lives of 30 million EU citizens. The abolition of internal border controls is an enormous success of European integration. Romanian and Bulgarian citizens rightly expect to be able to enjoy the benefits of the Schengen acquis as full European Union citizens. I strongly believe that all of Europe would be stronger if Bulgaria and Romania were to join the Schengen area this year.
(SK) Mr President, I stand here today in order to give unambiguous support to the accession of Romania and Bulgaria to the Schengen area.
In my opinion, Mr Coelho's report very much proves the opinion that these two countries are fully prepared and have fulfilled all of the conditions. Bulgaria and Romania have been Member States of the EU for four years, but some fellow Members appear not to have noticed that, and some of their questions and racist remarks about these countries really concern me as an EU citizen, because if we talk about illegal immigrants from these countries somehow invading our territory, we are actually referring to members and citizens of the EU, and they surely cannot be illegal immigrants.
In my opinion, whoever meets the conditions should have the chance of becoming a member of the Schengen area. This is a fundamental principle of equality on which the EU is built, and whoever doubts this doubts the fundamental principles of the EU.
(BG) Mr President, Commissioner, ladies and gentlemen, following Bulgaria's accession to the European Union, admission to the Schengen area is the next greatly awaited event. It is justice which we are waiting for.
After Bulgaria and Romania have made great efforts and coped admirably with the Schengen technical criteria, delaying both countries' admission would run counter to the rules stipulated in the European Union. The conditions set in the Union are the same for everyone. The same criteria which have also applied to the other Member States must apply to our countries. Otherwise, this is discrimination.
Problems with corruption feature in many Member States. Europe must combat this as a whole because four out of every five European citizens consider that corruption is a fundamental problem in their country. Europe has problems with the rising number of emigrants. We need to find common solutions to these issues, but while adhering to our values and upholding our principles.
(PL) Mr President, much is being said in the European Union about the crisis. Up till now, we have been talking mainly about the economic crisis. Now, what is happening with the Schengen area is making people say that it is not just the economy which is under threat, but also the fundamental rights of the citizens. Therefore, following the events related to the Schengen area in Italy, France and then in Denmark, I think we have to send a very clear signal which says that no, the Schengen area is not under threat, we do not want it to be suspended, we want it to be strengthened and enlarged, and that we very much want Europe to be open.
We have to show that we know how to overcome crises. I would like to express my thanks to the Commissioner that when Denmark wanted to bring in border controls, a communication on common asylum and immigration policy was released very quickly. However, a further step now has to be taken. It is not just a matter of voting to accept the entry of Romania and Bulgaria to the Schengen area. It is a matter of doing this as quickly as possible.
Mr President, today, the Schengen arrangements are coming under strong pressure. On the one hand, given the current wave of immigrants from North Africa, where the EU is encouraging democratic change, some states have asked for, and obtained, a temporary suspension of those arrangements. On the other hand, other states have decided, for reasons which would seem to reflect their own narrow interests towards the applicants, to exploit the fact that Romania and Bulgaria are not yet part of the area and to try to keep them out, once again.
Consequently, the rules of the game have been modified during the match, to the disadvantage of the two players. I personally support the positive conclusions of the report and praise the author for them but, although I can understand the political reasons for amending the recommendation - the basis of politics is, after all, compromise - I cannot ignore the fact that the new conditionality suggested might facilitate a subjective interpretation of it. I pray to God that I am wrong.
(RO) Mr President, the report we have before us today is objective and fair, highlighting that Romania and Bulgaria are fully prepared technically to join the Schengen area. On top of this, in certain aspects, Romania can be used as a model of good practice, as indicated in the assessment documents.
It is my firm belief that the accession of Romania and Bulgaria to this area will not have an adverse impact on the borders' security. Quite the opposite. It will boost Europeans' confidence in the Schengen area. There is often talk about mutual trust, just as has been mentioned in this debate, too. However, how can we talk about mutual trust when some Member States are changing the rules of the game midway by introducing new criteria for joining Schengen?
The arguments being used today against Romania and Bulgaria joining the Schengen area were not taken into account for any other state which has joined Schengen in the past. The only thing that Romanians and Bulgarians expect is fair treatment in relation to the other countries and an objective assessment based on the same criteria. Parliament must send the Council a clear message in this respect and insist on a definite date for accession.
(RO) Mr President, I wish to thank the rapporteur who, in this case, has drafted an extremely important report, but also extremely difficult at the same time, due to the fact that we have conflicting views on this matter regarding the accession of Romania and Bulgaria to the Schengen area.
Fellow Members, I also want to thank all those who have realised that the European Union expands on the basis of values. Last but not least, the accession of Bulgaria and Romania to the Schengen area is part of assuming responsibility, which both states did in 2004, to meet the conditions which have subsequently turned out to be fulfilled according to the European Commission's evaluation reports.
Today, I asked a fellow MEP from a country which has a conflicting position on our accession to the Schengen area what reason he would have for opposing this. The technical conditions seem to be met, but the reason would be because it is a controversial policy domestically. This situation is unacceptable.
(EL) Mr President, I consider that the credibility of the European Union rests on the uniform application of the rules. I consider it obvious that the integration of Romania and Bulgaria into the Schengen Agreement must be accepted by complying with the same rules that were complied with when other States became parties to the agreement.
I welcome Mr Coelho's report and his proposal on the need for Bulgaria to take additional measures, by preparing a special action plan with Greece and Turkey, due to the problem of illegal immigration on the Greco-Bulgarian border. I repeat my firm position that Dublin II needs to be revised and the Frontex operational office in Greece needs to operate on a permanent basis.
(DE) Mr President, Commissioner, the Schengen Agreement, as we know, must not promote mass immigration into the social systems and the freedom of travel must not lead to an increase in crime and illegal immigration. The fight against organised crime and the improvement of border protection must finally be more valued in the European Union.
If Italy and its border police's security system reportedly lags far behind the ordinary Schengen standard, it is to be feared that newcomers like Romania and Bulgaria could soon also slacken in their efforts.
The overhasty accession to Schengen for these countries should therefore be rejected, as the main beneficiaries of this could be organised crime from eastern Europe and even from the Caucasus region. I believe that, in combating asylum problems, Denmark has set itself up as a trailblazer for EU-wide rules. That is probably why the Commission has reacted so strongly to the announcement of stronger border controls to fight rising criminality. We should make clear that, although Schengen requires open internal borders, that is only the case where the external borders are truly secure.
(NL) Mr President, everyone who has followed this dossier knows that admitting Bulgaria and Romania to the Schengen area is an extraordinarily difficult dossier in the Netherlands. We also have a European responsibility, however. That being the case, I have one question for the Commissioner: how does enforcement of the Schengen criteria fit in with general control under corruption policy? Just recently, we heard about border control between Bulgaria and Ukraine, where Bulgarian border officials had been bribed to allow people through the external borders of the European Union that have no business being here.
I have a second question, which Mr Pirker also asked, namely, what do the substantial police cuts in Romania mean for the enforcement of the Schengen criteria? There has been no consultation about this with the unions. What is the current state of affairs?
(SK) Mr President, Bulgaria and Romania have, in three years, taken all the measures necessary to be able to join the Schengen area. The criteria and the measures for securing the external borders are not simple. Both states have fulfilled these and are entitled to be members of the common Schengen area, regardless of the fact that Europe is now facing a flood of immigrants from Africa.
It is important that the evaluation committee, members of which have visited both states in person, has stated that both Romania and Bulgaria meet the Schengen requirements.
I firmly believe that MEPs will approve this report and that it will then be clearly approved by the Council. I wish the citizens of Romania and Bulgaria the rapture that I personally experienced in chopping down the border gate on 22 December 2007, when Slovakia became part of the Schengen area.
(FI) Mr President, the expansion of the Schengen area entails the fulfilment of standards, but it is also about trust. The applications from Bulgaria and Romania have come at an interesting time, when the EU has begun to question the principle of free movement.
Formerly, internal border checks were obviously carried out, but the reason for these at the time was the holding of certain events, like sporting events, the European Football Championship, world championships, or certain summit conferences. Now, too, many Schengen countries conduct police inspections within the framework of national legislation, on flights inside the Schengen area, for example.
Now, however, the debate has changed. Now, checks should no longer be carried out because of special events, but because of a phenomenon. It is a sensitive issue, because it questions the notion of free movement and ...
(The President cut off the speaker)
(BG) Mr President, I congratulate Mr Coelho for his well-balanced, objective report. The text not only reflects the findings made by the rapporteur when he visited Bulgaria and Romania, but also expresses the European Parliament's desire to remain true to the spirit of Europe. In other words, readiness for Schengen membership is based solely on fulfilling technical criteria. This is the case.
Technical readiness, as a result of the good work carried out by Bulgaria and Romania, is a positive finding, which is also being made by us today. Now it is important for us to send a two-fold message tomorrow during the vote with a convincing majority.
First and foremost, there is a message for the Council of Ministers. By providing access to the relevant information, establishing a constructive dialogue and taking into account the view of Parliament, the Council will not only show its goodwill in terms of cooperating with us, but it will also send a powerful message about one of the guardians of European values, as well as about transparent cooperation and partnership.
A strong message will also be sent to Bulgarian and Romanian citizens. What the European Union is saying to them is: 'Yes' to equal treatment for all Member States, 'Yes' to identical rules and 'Yes' to the same consideration for the results achieved. I am confident that the Council can heed positive efforts.
(BG) Mr President, I would first of all like to thank Mr Coelho for the comprehensive report. I am taking the floor because I am annoyed by the blatant attempts to use the case of Bulgaria and Romania to resolve internal problems and to respond to internal fears.
The lifting of visa requirements for Bulgaria and Romania more than 10 years ago was met with the same fears. However, the European leaders at that time demonstrated courage and farsightedness even when Bulgaria and Romania were not members of the European Union. Indeed, they were not wrong.
This is why we must remember today that the current debate is about rules which must be the same for everyone, about equality between Member States enshrined in the Treaty of the European Union and, last but not least, about Europe's so widely acclaimed solidarity.
Europe is definitely more different nowadays to the Europe of 20 years ago. This should not come as a surprise to anyone. However, if there is a crisis in the Schengen area, this is a subject for another debate. If this leads to a change in conditions, they must be changed for everyone. Let us remember therefore that huge groups of illegal immigrants are crossing ...
(The President cut off the speaker)
(BG) Mr President, I would like to congratulate the rapporteur, Mr Coelho, on an exceptionally balanced, positive report. This is the result of the general attitude and vision which the majority of fellow Members present in this Chamber have, which is that Bulgaria and Romania deserve to and must be part of the Schengen area.
Obviously, problems should not be shifted to areas where there are none. Corruption and crime are prevalent in all European Union Member States. However, success in tackling these problems will only be achieved when all 27 countries combine their efforts. Responsibilities and burdens should not be shifted just on to one group of European countries.
Bulgaria and Romania proved that they can work for a united Europe. I think that they will be worthy members of the Schengen area as well.
Mr President, Bulgaria and Romania proved that they can guarantee the safety of the EU borders and this is fully - I repeat, fully - documented. By the way, the officers arrested in Romania and Bulgaria were arrested for corruption. Can anyone in this House claim that, for instance, a Dutch officer, a corrupt Dutch officer, would not be arrested for corruption in the Netherlands?
Secondly, Romania and Bulgaria did not compete to win the top prize of Transparency International. They entered the judicial contract and fulfilled all its criteria. Now, if somebody is trying to change the rules of the game during the game, I think this might be illegal according to EU law and is, anyway, unfair according to common sense.
Member of the Commission. - Mr President, thank you for this very useful debate. There is indeed a clear need to strengthen the trust and faith in Schengen by strengthening governance and by strengthening the evaluation mechanism - as the Commission proposed long before Christmas - with more involvement of independent experts and the Commission, and also increased transparency involving Parliament in all the steps that are taken there. We also need to become much better in immediately assisting Member States which are in difficulties for one or other reason, and we need to clarify under what circumstances border controls might be reintroduced.
All this needs to be done. We also need to fight against corruption and to increase the fight. Yes, there is corruption in Bulgaria and Romania, but there is corruption in every Member State, and the Commission proposed only yesterday a report on how we want to enforce the struggle against corruption. Some of you were kind enough to refer to this.
But, in the meantime, we must recognise the enormous efforts that have been made by Bulgaria and Romania in order to comply with the technical requirements of Schengen. They are very clear, they are very transparent. That is why these countries must be given a clear perspective, a clear framework on what is expected of them, so that Member States will feel ready to welcome them into the Schengen community.
President-in-Office of the Council. - (HU) Mr President, Commissioner, ladies and gentlemen, first of all, I would like to thank those who commented positively on the efforts of the Hungarian Presidency. It was very important for us to feel your support throughout the entire past five months. Today's debate has also shown clearly that there is a strong majority in the European Parliament supporting Romania's and Bulgaria's accession to the Schengen area because they have done their homework.
During the past five months, and for the remaining time ahead of us, we will fight to express this, and for the Council to determine that as far as the technical standards are concerned, Romania and Bulgaria are ready to join the Schengen area. Both countries have worked very hard and deserve the maximum amount of appreciation for their efforts. Many have voiced their opinion during the debate - those who are for, as well as those who are against or for postponing the accession - that mutual trust is the key word in this issue. I also agree strongly with this, and the Hungarian Presidency has aimed to build trust throughout the entire time.
How did we try to achieve this? On the one hand, we were engaged in continuous dialogue with both countries, watching their efforts and attempting to help them find ways to get a better recognition of their efforts. On the other hand, we were continuously in touch with countries that expressed doubts about the accession of Romania and Bulgaria. We then made efforts to encourage these countries to contact the candidate countries as well. As a result, I can tell you that there was a continuous dialogue behind the scenes in order for the parties to better understand and trust one another. This is the mutual trust upon which the majority of our policies are built in the European Union; without it, Member States are unable to make this political decision that requires unanimity. This is a time-consuming process.
We had six months to achieve this. I trust that during these six months, we will reach the point where, in exactly two days, the Member States will say 'yes, the homework has been done'. What can help create mutual trust? On the one hand, the series of consultations, which I have mentioned. On the other hand, that both candidate countries continue their efforts and keep proving that they are capable of defending the external borders of the European Union. The conduct exhibited by these two countries, coupled with their enormous growth, pace and rhythm, must be continued in the near future as well.
On the other hand, I am convinced that the cooperation and verification mechanism - the famous CVM on which the Commission will release a report in July, dealing with the exact same issues that were voiced in this debate - could be helpful, even if officially, it is not part of the conditions for Schengen accession. The Commission will issue a certificate concerning the fight against organised crime and corruption. We have fought all along for this not to be laid down as a condition, but it will definitely support the building of mutual trust. As such, I am convinced that a positive CVM will promote a positive political decision regarding the Schengen expansion as well.
If you ask me about the general mood regarding any type of admission into the Schengen area, then we all know that it would be difficult to say that the European Union is currently in a particularly welcoming mood. Several comments have been made in this debate that aptly demonstrate this. For instance, some are saying that with the Romanian-Bulgarian accession, the Roma population will begin to move from these two countries. I would like to be very clear: freedom of movement is a basic principle of the European Union, it is effective and valid, it is what our policies are built upon; this freedom is currently enjoyed by the Romanian and Bulgarian Roma population, just as by everyone else in every corner of the European Union. Everyone can move freely, there are no visa requirements, and if anyone wanted to leave now, they could.
However, I am very proud of the fact that a Roma strategy was devised during the Hungarian Presidency which determines clearly the obligations of every Member State in connection with the community of this difficult fate. The problem must be treated at its roots: by providing better employment and education opportunities for them, this internal migration pressure will also decrease within the European Union. And allow me one more comment: if anyone were to deny one of our most basic freedom rights from the weakest, then these rights would be in jeopardy for all of us.
And finally, since the ongoing evaluation of the Schengen system has been discussed at length as well, I would like to say that the Hungarian Presidency has already stated this very clearly from the first moment, and this is something we continue to believe in. The issue of the Schengen expansion must be clearly separated from the type of evaluation to which we will subject the Schengen system. Let us not confuse the two. We must preserve the acquis regarding the freedom of movement, and we must utilise our available means better, for instance, to ensure a better mutual control of our external borders. This is why we are working on the Frontex Regulation; this is why we are working on reducing the migratory pressure from North Africa by addressing its local causes; this is why there is a new neighbourhood policy; this is why we are working on increasing the lending capacity of the European Investment Bank. We are in the final hour. There is only one legal problem standing in the way of reaching an agreement with you: the usual 'delegated act' problem. It is only after this that we review the Schengen system and look at how it can be adjusted or improved, because we can see that there are indeed problems with it, but let us stick to this order of things.
Mr President, ladies and gentlemen, I trust that the forthcoming session of the Justice and Home Affairs Council to be held in two days' time will make important decisions concerning both the expansion and the verification aspects of the Schengen issue, but in a way that guarantees the freedom of movement of our citizens.
During the debate, one of our fellow Members said that letting Romania and Bulgaria join Schengen would be a childish decision. I totally disagree. I believe that when we become adults, we appreciate rational arguments, and if we have been well educated, we recognise when rational arguments are fair. In order to act fairly, we cannot compromise ourselves with double standards.
We have to ask whether Bulgaria and Romania do or do not meet the conditions for entry into Schengen. If they do meet them, then they should enter. It is perfectly legitimate for their citizens to be seen as full European citizens. The people of Bulgaria and Romania should not become hostage to populist rhetoric.
We know that not everything is as it should be with regard to Schengen. We are therefore advocating a new system of evaluation for Schengen in order to be able to identify problems, respond accordingly, and make decisions if the problems persist. However, debates on the new evaluation system for Schengen cannot hold the people of Bulgaria and Romania hostage to this legislative process. These are different processes, and each has its own pace.
Finally, Mrs Gyõri, thank you very much for your kind mention of Portugal and the Schengen Information System (SIS) one-for-all scheme, which has facilitated the entry of several countries, including yours, into the Schengen area. Thank you for reminding us of that and for making that nice mention. I would like the Council to be given a summary of this debate and, I hope, an outline of our votes tomorrow, which I believe will be very enlightening. I hope that Council will recognise that when the assembly representing European citizens says yes with a large majority to Bulgaria and Romania, as I hope it will, the Council should follow suit as soon as possible.
Dear colleagues, I believe that on the basis of the overwhelming majority of positive comments and evaluations in this Chamber today by Members of Parliament, as well as the evaluations of the Commission and of Council, warm congratulations are due to Bulgaria and Romania.
The debate is closed.
The vote will take place on 8 June 2011.
Romania and Bulgaria have proved once again, if there was ever any need for them to, that they are capable of adopting all the measures required to guarantee a significant level of security at the European Union's eastern border. Given the financial, technical, institutional and administrative efforts made by Romania to join the Schengen area, I think that the positive assessment of this dossier must be shown in the period ahead by setting a definite deadline for joining this area.
The situation should not be unsettled by changing the rules during the game, stepping up the Eurosceptic rhetoric and bringing up a separate issue relating to the need to control illegal immigration. Technically, Romania is more prepared than ever to police the European Union's eastern border.
Yet, applying double standards in evaluating certain parameters is not a worthy and characteristic aspect of the United Europe project. I firmly believe that once Romania has been integrated into the Schengen area, it will demonstrate to all Member States the serious and rigorous way in which it can guarantee the eastern border's security. Moreover, the results achieved will convince the whole of Europe that it has successfully enhanced the security of the entire Union.
Freedom of movement is one of the most important European Union values for all EU citizens and the Schengen area is characterised by the absence of controls at shared borders between participating countries and the introduction of freedom of movement within this area. Therefore, we must respect the right of all European Union citizens without exception to move freely. If Bulgaria and Romania are subject to more criteria than other EU Member States in order to join the Schengen area, then we will be creating double standards. We must avoid a system based on double standards, which is very strict towards candidate countries and very soft on countries that are already members of the Schengen area. The rules of the Schengen acquis must be the same for all countries and the assessment system must be based on the provision that rules should be met continuously, not only during accession. Countries joining the Schengen area must continue to comply with all security requirements because the security of the Schengen area really depends on the rigour and effectiveness with which each Member State carries out controls at its external borders, as well as on the quality and speed with which information is exchanged through the Schengen Information Service. Therefore, in order to remove controls at internal borders, it is necessary for the Member States to cooperate as much as possible and take the necessary action, particularly when increasing migration flows, because the security of the Schengen area depends on the rigour and effectiveness with which each Member State carries out controls at its external borders.
in writing. - (HU) According to the assessment of the European Commission, Romania and Bulgaria are prepared for Schengen accession, and therefore the Council must make a decision without delay to admit the two Member States. We can neither apply a double standard, as it would undermine the authenticity of the European Union, nor can we lay down new conditions. Joining the Schengen Agreement and dismantling borders is the step that citizens appreciate the most of the European Union's acquis; in addition to the euro, this is also the symbol of the European Union. Freedom of movement is one of the keys to the success of the common market. It is, of course, necessary to safely protect the external borders of the European Union, yet this objective is achieved not by keeping out Member States that are prepared but by introducing a continuous and transparent Schengen verification system, which - along with the common European migration policy and the refugee policy based on internal solidarity - represents a solution to many open questions. Therefore, I am asking the Council to move forward as soon as possible in these areas.
Romania is prepared to remove its internal controls at its land, air and sea borders. Following the visits made on the ground and the technical evaluations which were carried out, not only the rapporteur appointed by the European Parliament but the group of experts, too, concluded that Romania fulfils all the criteria for joining the Schengen area, which were provisions assumed through the Treaty of Accession in 2005. All the shortcomings identified in the past have been rectified. Furthermore, my country has set an example of good practice in some areas. With regard to the objections raised by some MEPs, I want to point out that they relate to topics which have no direct link with the Schengen acquis, which means that they cannot be used as reasons for blocking Romania's access to this area. I understand the concerns of certain fellow Members about making the EU's external borders secure, especially as some states can be regarded as favourite destinations for the flows of emigrants. However, I should remind you that European rules must be the same for all Member States and cannot be changed during the game as this would amount to discrimination against Romanian citizens. In view of the positive technical evaluation, the Justice and Home Affairs Council must give the green light to Romania's integration into Schengen, from this autumn on.
If you believe this report, everything is shipshape and Bristol fashion and Romania and Bulgaria have demonstrated that they are sufficiently prepared to implement all of the Schengen rules. However, those of us who are familiar with the Europol report OCTA 2011 on the subject of organised crime will be asking ourselves whether the Committee on Civil Liberties, Justice and Home Affairs is deaf and blind, and why on earth we indulge ourselves in Europol at all if we simply ignore its warnings. Europol reports that Romania and Bulgaria are transit routes for drug smuggling, gun running and human trafficking. Organised criminal gangs, increasingly multi-ethnic, act with extreme violence. Many have a paramilitary background. These groups, and I quote verbatim from the Europol report 'are seeking to expand their interests in the EU, and may exploit opportunities in the possible accession of Bulgaria and Romania to the Schengen Zone'. Europol Director, Rob Wainwright, stated in an interview that 'The possible accession into Schengen of Bulgaria and Romania and visa liberalisation for Ukraine - one would see these as potential new opportunities for organised crime'. We have a duty to our citizens to take Europol's warnings seriously. The Schengen Agreement is already opening all the doors to Europe to organised crime and illegal immigration. It therefore needs urgent repair before it is extended.
I thank the rapporteur, Mr Coelho, for his excellent report, which fits in with the recent debate on the implementation of the Schengen Agreement. The existence of effective controls along our external borders must be an important factor inasmuch as the security of the Schengen area depends on the efficiency with which each Member State controls its external borders. Although some problems remain unresolved, Romania and Bulgaria have proved to be sufficiently prepared to apply all the requirements of the Schengen acquis. We have discussed at length the practical efficacy of the state machinery of these two countries, as well as their levels of corruption; nevertheless, I believe that the application of Schengen should leave this out of consideration, given that - just as happened with the other Member States - it is sufficient to base a decision only on the efficiency of border controls and the preparation of police forces. Adding further requirements would create a precedent of discrimination which has not existed before, not even after the great enlargement in 2007.
in writing. - The real question is whether all EU citizens, irrespective of their national origin, are to be treated equally and granted equal access to EU fundamental rights. Against the background of the global economic crisis, the EU is experiencing a crisis of democracy and solidarity. We are seeing the renationalisation of Europe. In this context, the debate on Romania's and Bulgaria's accession to the Schengen area has provoked stark reactions motivated by pseudo-arguments and double standards.
This is not about technical aspects, nor about the security of the EU's external borders, nor yet about migration or efficiency of the judiciary. It is a European political problem of a strategic character. It is about EU cohesion. To speak about a lack of preparation at our eastern borders when seeing the permeability of our southern borders is simply hilarious. To promote national political agendas at the expense of the aspirations of EU citizens of Bulgarian and Romanian origin is outrageous. Indeed, we need better defended borders, a better migration policy, better administrative capacity and honest public servants. But this requires more and not less Europe. One right step in this direction is the immediate enlargement of the Schengen area to include Romania and Bulgaria.
We can categorically say that Bulgaria itself, or Bulgaria's citizens to be more exact, do not pose a threat, either directly or potentially, to security, order and peace within the Schengen area. Our country has fulfilled, albeit late, all the technical requirements relating to external border controls.
However, there is a large degree of distrust suggesting that serious disruption may be caused when the control measures are implemented. This distrust features in the reports from the European Commission on the Cooperation and Verification Mechanism, in the reports from Europol and in a series of statements made by senior representatives of various Member States. With the unprecedented growth in smuggling activity and the informal economy, with the prevalence of corruption and the inability to cope with organised crime, there is no good reason for us to get angry at the fact that our membership is being blocked by additional obstacles.
The European Parliament must adopt a position on principle, which is that the rules of the game cannot be changed midway. According to the formal requirements, Bulgaria and Romania are ready for membership of the Schengen area and the European Council must decide in favour of this as soon as possible. I am counting on Mr Coelho's report being approved by a large majority to give a clear political signal to Member States.
(The sitting was suspended for a few moments)